Exhibit 10.2

 

 [ex10-2_001.jpg]

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), dated as of December 2, 2019 is by
and between ComSovereign Holding Corp., a Nevada corporation (the “Company” or
“Employer”), and John E. Howell, a resident of Florida (the “Employee”).

 

WHEREAS, the Company desires to employ the Employee and to enter into this
Agreement embodying the terms of such employment; and

 

WHEREAS, the Employee is willing to accept employment on the terms hereinafter
set forth in this Agreement.

 

NOW THEREFORE, in consideration of the foregoing premises and mutual covenants
herein contained and for other good and valuable consideration, the parties
agree as follows:

 

1. Term of Employment. The Employee shall be employed by the Company for a
period commencing on December 2, 2019, (the “Effective Date”), and ending on
December 31, 2023 (the “Term”) or such earlier time as the Employee’s employment
may be terminated pursuant to Section 7 of this Agreement. Following completion
of the Term, employment shall automatically renew for successive one-year
periods (each such renewal, a “Renewal Term”), also subject to termination of
employment pursuant to Section 7, unless either party shall give written notice
to the other not less than 30 days prior to the end of the Term or any Renewal
Term, as the case may be, of his or its intent not to renew.

 

2. Position.

 

(a) The Employee shall serve as President and shall directly report to the Board
of Directors of the Company and shall have the professional duties and authority
as the Board of Directors of the Company may from time to time prescribe.

 

(b) The Employee agrees at all times during the term of his employment and
thereafter, to hold in strictest confidence, and not to use or to disclose to
any person, firm or corporation without written authorization of the Chairman,
any Confidential Information as defined herein and in separate agreement(s)
executed between the Parties on even date herewith.

 

3. Base Salary. During the Term or any Renewal Term, the Company shall pay the
Employee a base salary (as increased from time to time, the “Base Salary”) at
the initial annual rate of $150,000.00 USD per year, payable in regular monthly
or bi-weekly installments in accordance with the Company’s standard payroll
practices. The Base Salary may be increased by the Company at any time after the
initial period, from time to time as deemed appropriate by the Company’s Board
of Directors but shall not be reduced.

 

4. Incentive Compensation. The Employee shall receive an employee Incentive
Stock Option grant from the Company (an “ISOP Grant”) each year during the Term,
as determined by the Compensation Committee of the Board of Directors, with a
strike price equal to that of the other corporate officers and directors under
that current year’s approved option grants. Partial years worked will receive
the pro-rata amount of the annual ISOP bonus. Employee shall have no rights to
any portions of any ISOP Grant until the vestment of said grant. The options in
each grant vest in the same fashion as the directors and other officers of the
Company.

 



 

 

 

[ex10-2_001.jpg] 

 

The Employee shall also receive, upon execution of this Agreement, a Restricted
Stock Award of 300,000 shares of common stock, which shares shall vest annually
in arrears at the rate of 100,000 shares on the first, second and third
anniversaries of employment.

 

5. Employee Benefits/Vacation. During the Term or any Renewal Term, the Employee
shall be provided with employee benefits on the same basis as benefits are
generally made available to other employees of the Company. The Employee shall
be entitled to paid vacation in accordance with Company policy, but not less
than four (4) weeks per calendar year. Vacation time must be used or forfeited
and will not accrue into the following calendar year. A health insurance premium
benefit will be allowed and paid monthly to Employee in the amount of $1,000.00
USD for the first six months of the Term. Thereafter, so long as Employee is
employed, the health insurance premium will be increased to an amount equal to
the Employee’s actual monthly health insurance premium or $1,500 per month,
whichever is lower.

 

6. Business Expenses. During the Term or any Renewal Term, reasonable and
documented business expenses incurred by the Employee in the performance of his
duties hereunder shall be reimbursed by the Company in accordance with Company
policies. Expenses in excess of $5,000 individually or $10,000 in the aggregate
in any given month shall have the prior written approval of the Chairman. These
amounts are subject to periodic review and mutually agreed upon revision between
Employee and the Chairman.

 

7. Termination. Notwithstanding any other provision of the Agreement:

 

(a) For Cause by the Company. The Term (or any Renewal Term) and Employee’s
employment may be terminated by the Company at any time in its sole discretion
during the Term or any Renewal Term, “for Cause.” Termination “for Cause” shall
include, but not be limited to, a termination for any of the following reasons:
(i) the Employee has committed a willful serious act such as fraud, embezzlement
or theft against Employer, (ii) the Employee has been convicted of a felony (or
entered a plea of nolo contendere to a felony charge), (iii) the Employee has
engaged in conduct that has caused demonstrable and serious injury, monetary
and/or otherwise, to Employer, (iv) Employee in carrying out his duties
hereunder has been found guilty of willful gross neglect or willful gross
misconduct, (v) the Employee has refused to carry out his duties in gross
dereliction of duty, (vi) the Employee has committed one or more acts of
insubordination against Employer or its manager(s), or (vii) the Employee has
materially and/or deliberately breached this Agreement. Upon termination of the
Employee’s employment for Cause, Employee shall be entitled to receive his Base
Salary through the date of termination (together hereinafter, “Accrued
Amounts”).

 



2

 

 

[ex10-2_001.jpg] 

 

(b) Death or Disability. The Term (or any Renewal Term) and Employee’s
employment hereunder shall terminate upon (i) the Employee’s death or (ii) if
the Employee becomes physically or mentally incapacitated as determined by
medical conclusion and therefore has been unable for an aggregate of 60 days in
any 365-day period, consecutive or not, to perform his duties (such incapacity
is hereinafter referred to as “Disability”), upon written notice given while he
remains so disabled. Upon termination of the Employee’s employment hereunder for
either death or Disability, the Employee (or their estate, as the case may be)
shall be entitled to receive any Accrued Amounts. Except for the amounts
referred to in the preceding sentence, neither the Employee nor his estate shall
have any further rights to any compensation or any other benefits under this
Agreement. Until the date the Employee’s employment terminates, the Employee
shall continue to receive his full compensation and benefits hereunder.

 

(c) Without Cause by the Company or for Good Reason by the Employee. The
Employee may terminate his employment for Good Reason and the Company may
terminate his employment without Cause. If the Employee’s employment with the
Company is terminated by the Company without Cause or by the Employee for Good
Reason (as defined below), the Employee shall receive (i) the Accrued Amounts,
and (ii) a severance amount equal to 6 month’s salary if such termination is
done within the first year, and; (iii) a severance amount equal to 12 month’s
salary if such termination is done thereafter. For the purposes of the
Agreement, “Good Reason” shall mean the occurrence of any of the following
events or conditions without the Employee’s express written consent: (a) a
material diminution in the Employee’s status, position, scope, powers, duties,
authority or job responsibilities (except in connection with the termination of
his employment for Cause or death or during an incapacity); (b) a change in the
principal location at which the Employee performs his duties for the Company to
a new location that is at least 50 miles from the prior location; or (c) any
breach by the Company of a material term of this Agreement that is not cured
within thirty (30) days after the Employee delivers to the Chairman of the
Company a written notice that specifically identifies such breach.
Notwithstanding the foregoing, following Employee’s giving of notice of his
determination not to renew following the Term or any Renewal Term pursuant to
Section 1, the Company may relieve Employee of his powers, duties and
responsibilities, remove his title and any Board seat, and appoint another
person to the Employee’s position without any such acts constituting “Good
Reason”, provided that Employee’s compensation and benefits may not be reduced
and he shall be treated for all purposes as a full-time active employee until
the termination of the then-current employment term, or 60 days whichever is
less.

 

(d) Termination by Employee. In the event the Employee terminates his employment
with the Company other than for death or for Good Reason, the Employee shall be
entitled to receive only his Accrued Amounts and vested Options, and, except for
such amounts, the Employee shall have no further rights to any compensation or
benefits hereunder.

 

8. Miscellaneous.

 

(a) Governing Law and Venue. This Agreement and all rights thereunder, and any
controversies or disputes arising with respect thereto, shall be governed by and
construed and interpreted in accordance with the laws of the State of Arizona,
applicable to agreements made and to be performed entirely within such State,
without regard to conflict of laws provisions thereof that would apply the law
of any other jurisdiction. Subject to Section 8(m) hereunder, the parties
expressly agree that if legal action is required to interpret or enforce this
Agreement, such action shall be filed in the state courts of Arizona.

 



3

 

 

[ex10-2_001.jpg] 

 

(b) Representation. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that its entering into
this Agreement and the performance of its obligations under this Agreement will
not violate any agreement between the Company and any other person, firm or
organization or any law or governmental regulation. The Employee represents that
he is authorized to enter into this Agreement and that his entering into the
Agreement and the performance of his obligations thereunder will not violate any
agreement between the Employee and any other person, firm or organization or any
law or governmental regulation and that any conflict be resolved by mutual
agreement.

 

(c) Entire Agreement. This Agreement, together with the Mutual NDA and Invention
and Assignment Agreements executed of even date herewith, contain the entire
agreement between the Company and the Employee concerning the subject matter
hereof and supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, between them with
respect thereto, including any agreement between the Company and Employee.

 

(d) Amendment or Waiver. This Agreement cannot be changed, modified or amended
without the consent in writing of both the Employee and the Company. No waiver
by either the Company or the Employee at any time of any breach by the other
party of any condition or provision of this Agreement shall be deemed a waiver
of a similar or dissimilar condition or provision at the same or at any prior or
subsequent time. Any waiver must be in writing and signed by the Employee or an
authorized officer of the Company, as the case may be.

 

(e) Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the full extent permitted by law.

 

(f) Reasonableness. To the extent that any provision or portion of this
Agreement is determined to be unenforceable by a court of law or equity, that
provision or portion of this Agreement shall nevertheless be enforceable to the
extent that such court or judiciary authority determines it is reasonable.

 

(g) Assignment. This Agreement shall not be assignable by the Employee. This
Agreement may be assigned by the Company to a company which is a successor in
interest to all of the business operations of the Company provided that such
successor assumes the obligations hereunder in a writing promptly delivered to
the Employee. Any assignment in accordance with the foregoing shall not be
deemed to be a termination of employment with the Company for purposes of the
Agreement.

 

(h) Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon the Company’s and the Employee’s personal and/or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, legatees and permitted assigns.

 



4

 

 

[ex10-2_001.jpg] 

 

(i) Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or sent by United
States certified or registered mail, return receipt requested, postage prepaid,
to the following addresses.

 

To Employee:

John E. Howell

2000 S. Bayshore Drive, STE 66

Miami, FL 33133

 

To Company:

General Counsel

ComSovereign Holding Corp.

6600 N Eagle Ridge Drive

Tucson, Arizona 85750

 

These addresses may be changed by either party at any time upon providing
written notice of such change to the other party in accordance with this
Section.

 

(j) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

(k) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

(l) Headings. The headings of the paragraphs contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provisions of this Agreement.

 

(m) Dispute Resolution. In the event of any dispute, controversy or claim
arising out of or relating to this Agreement or Employee’s employment or
termination thereof, the parties may agree to attempt to settle such dispute,
controversy or claim through mediation, which shall be conducted at a mutually
agreed upon location in Pima County, Arizona. All reasonable fees and expenses
related to any such mediation (including reasonable attorneys’ fees and related
disbursements) shall be divided equally between the Employee and the Company.

 

(n) Non-Solicitation. During Employee’s employment with Employer and for a
period of two (2) years after the later of (1) the expiration of this Agreement,
or (2) the termination of Employee’s employment with Employer for any or no
reason and by either party hereto, Employee shall not directly or indirectly
engage in any of the following activities other than on behalf of and for the
benefit of Employer:

 

(i) Solicit the employment of any person who is employed with Employer on a full
or part-time basis either as an employee or independent contractor, specifically
excluding those parties with whom Employee had a direct, preexisting
relationship of any kind prior to execution of this Agreement; or

 



5

 

 

[ex10-2_001.jpg] 

 

(ii) Solicit, directly or indirectly, business from any clients, customers or
any other person or entity with whom Employer has had direct business dealings
during Employee’s employment with Employer in a manner which directly competes
with the business of Employer.

 

Employer and Employee agree and stipulate that the requirements and obligations
of Employee set forth in this Section 8(n) are fair and reasonably necessary for
the protection of the Company, its goodwill, and other protectable interests of
Employer. Because of the difficulty of measuring economic losses to Employer as
a result of the breach of any of the foregoing obligations of Employee and
because of the immediate and irreparable damage which would be caused to
Employer for which it would have no adequate remedy, Employer and Employee agree
that in the event of a breach by Employee of any of the obligations or
requirements of Employee as set forth in this Section 8(n), said obligations or
requirements may be enforced by Employer by injunction and restraining orders.
Notwithstanding the foregoing, the obligations or requirements set forth in this
Section 8(n) shall not apply to Employee with regard to any person or entity
with whom Employee had a direct, preexisting relationship of any kind prior to
execution of this Agreement.

 

(o) Covenant Not to Compete.

 

(i) During the period of employment, Employee shall not directly or indirectly
work for, consult with, manage, operate or have an ownership interest in a
business or operation which directly competes with the business of Employer and
which operates in the areas of the Company’s targeted or actual interests.

 

(ii) The restrictions and covenants contained in this Agreement shall be
effective and enforceable from the date hereof until the date that is two (2)
years after the later of (i) the expiration of the term hereof or (ii) the
termination of Employee’s employment with Employer for any or no reason and by
either party hereto, subject to the provisions of Section 7 above. Employee’s
employment with Employer pursuant to the terms hereof constitutes at least a
portion of the consideration for the restrictions upon Employee as set forth
herein.

 



6

 

 

[ex10-2_001.jpg] 

 

(iii) If the foregoing provisions of this Section 8(o) relating to the duration
of the restrictive nature of this covenant not to compete or the geographic
areas restricted by this covenant not to compete are found to be unenforceable
by a court of competent jurisdiction because such provisions are found to be
overbroad or exceed the parameters and limitations for the Employer’s reasonable
protection, then the restrictions contained in this Section 8(o) upon the
activities of Employee shall be limited to the following:

 

(a) That geographic area which a court of competent jurisdiction may deem to be
equitable and to be adequate to reasonably protect the Employer; and

 

(b) That period of time which a court of competent jurisdiction may deem to be
equitable and to be adequate to reasonably protect the Employer.

 

(p) Non – Disclosure of Confidential Information.

 

(i) Confidential Information. As used herein the term “Confidential Information”
shall mean and include, without limitation, any and all business and/or
operating plans or models, client or customer lists (including but not limited
to any and all databases of customers, clients, contacts and/or vendors), trade
secrets, the prices it obtains or has obtained from the sale of its products or
services, employee and benefit plans, including compensation packages, training
procedures, computer programs, computer software and any other proprietary
information of Employer disclosed to Employee, which includes, but is not
limited to, any Company proprietary information, technical data or know-how,
including but not limited to, research, products, customer lists and customers,
developments, inventions, processes, technology, designs, drawings, engineering,
marketing, finances or other business information disclosed to the Employee by
the Company either directly or indirectly in writing, orally or by observation,
or otherwise obtained by the Employee during or immediately prior to his service
as an employee of the Company, but only to the extent not generally otherwise
known in the industry.

 

(ii) Non-Disclosure of Confidential Information. (Covered by separate agreement
of even date herewith.)

 

(iii) Survival. The restrictions and terms contained in this Section 8(p) shall
be effective and enforceable from the date hereof and shall remain effective and
enforceable at all times after the termination or expiration of the term hereof.

 

(q) Legal Representation. By signing this Agreement, Employee expressly waives
any claims that he did not understand or have representation regarding any terms
or conditions contained in this Agreement, and has had opportunity to consult
with legal counsel regards the terms and conditions herein.

 

[SIGNATURE PAGE FOLLOWS] 

 

7

 

 

[ex10-2_001.jpg] 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

EMPLOYEE:   EMPLOYER:           JOHN E. HOWELL   COMSOVEREIGN HOLDING CORP. (A
Nevada Corporation)                 By: /s/ John E. Howell   By: /s/ Daniel L.
Hodges   John E. Howell     Daniel L. Hodges         Chief Executive Officer

 

 

8



 

 